DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites different numerals and examiner suggests removing them. Furthermore, claim limitations are recited without enough paragraph separation, like paragraph break after punctuation “semi-colon” or “colon”.  Examiner also recommends delineating preamble from claim body.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: protecting screens, vacuum tank and calorimeter.  Claim recites a protecting screen within a vacuum tank, however, claim does not recite the structural relationship, e.g. location, of the protecting screen in relation to the vacuum tank and the calorimeter sample holder or cell.  Furthermore, claim recite thermal insulation screen without reciting the structural relationship between said thermal insulation screen and other various elements, the protecting screen, vacuum tank and calorimeter.  
Similarly, claim recites “limit motion and rotation” of various protecting screen without reciting the structural limitations of various nuts, sleeve and rods.  
Line 6 of claim 1 recite “a nut (8)”, however, it’s unclear which nut it is referring to. Instant specification refers element 8 as a first nut.

Claim 1, line 15 reads “so as to completely position the outer protecting screen (2)” and it’s unclear how complete the position is.  The term “so as to” is relative and therefore indefinite. Similarly,  line 21, line 28, line 26 and line 41 read “so as to 12CLAIMS completely position the middle protecting screen (3)”, “so as to completely position the inner protecting screen (4)”, “so as to completely position the outer thermal insulation screen (15)” and “so as to completely position the inner thermal insulation screen (16)” respectively. The terms “so as to” is relative and therefore indefinite.

Line 48 reads “more firmly” and it’s a relative term, therefore indefinite.

Line 55 reads “covered to complete the assembly of a plurality of screens” and there is insufficient antecedent basis for this limitation in the claim.  The assembly is not defined before.  Furthermore, complete is a relative term.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Due to numerous errors and indefiniteness issues found in the claim, applicant's cooperation is respectfully requested in order to place the claims in better form to further the prosecution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855